Citation Nr: 1641382	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  14-10 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for the residuals of traumatic brain injury (TBI).

4.  Entitlement to service connection for an acquired psychiatric disability, to include as due to the residuals of TBI.


REPRESENTATION

Veteran represented by:	Ronald F. Maryott, Jr., Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Tiger Team in Cleveland, Ohio.  Original Jurisdiction for the Veteran's claims was transferred to the VA Regional Office (RO) in Baltimore, Maryland, prior to certification to the Board.

The Veteran appeared at hearing before the undersigned in June 2016.  A transcript of the hearing is of record.

The issues of entitlement to service connection for TBI and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability was incurred during active service.

2.  The Veteran's current left elbow disability is not the result of a disease or injury in active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for entitlement to service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

This decision grants service connection for bilateral hearing loss.  Thus, the following analysis of VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) relates only to the service connection claim for a left elbow disability.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). In the instant case, VA provided adequate notice in a letter mailed to the Veteran in December 2010.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided an elbow examination in August 2011.  The August 2011 examiner appears to have considered an accurate factual history regarding the Veteran's left elbow claim and provided sufficient rationale to support his opinion.  Thus, the August 2011 opinion is deemed adequate when viewed in conjunction with the other evidence of record.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	A.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

An April 2010 VA audiological examination revealed the Veteran has a bilateral hearing loss disability as defined by VA regulation; therefore, the current disability requirement for service connection has been met.  See 38 C.F.R. § 3.385.  The only issue that remains is whether the Veteran's current bilateral hearing loss disability is the result of service.

Certain chronic diseases listed in 38 C.F.R. § 3.309 (a) will be service connected on a presumptive basis if noted during service.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Bilateral hearing loss is an organic disease of the nervous system and thus falls within 38 C.F.R. § 3.309 (a).  See VA Under Secretary for Health Memorandum (Oct. 1995); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (stating "the Secretary has made clear that sensorineural hearing loss is considered subject to § 3.309(a) as an '[o]rganic disease[ ] of the nervous system'").

The Veteran's December 1976 separation examination report includes a notation that indicates there was a "loss of some hearing" in service; therefore, the Board finds the condition was noted in service.  During his hearing before the undersigned, the Veteran testified that he began having hearing difficulties while still in service.  The Board finds that there has thus been a noting of hearing loss during service.  A March 1977 audiological examination showed the Veteran's auditory threshold was 45 decibels at 4000 Hz bilaterally, which constitutes a hearing loss disability for VA purposes.  The Veteran has reported experiencing hearing difficulties since his separation from service; he is competent to reports observable symptomology such as hearing loss.  Thus, his reports of continuity of symptomatology are sufficient to establish that he had a chronic presumptive condition during service.  

The Board acknowledges a VA examiner who examined the Veteran in April and September 2010 opined that the Veteran's current bilateral hearing loss disability is less likely than not the result of military noise exposure because the Veteran did not have a hearing loss disability for VA purposes at his separation from service; however, the examiner did not comment on the finding of in-service hearing loss clearly noted on the Veteran's separation examination; the finding of a bilateral hearing loss disability at the time of the March 1977 VA examination, approximately four months after the Veteran's separation from service; or the Veteran's competent lay reports regarding hearing difficulties since his separation from service.  Further, the Court of Appeals for Veterans Claims has held that the absence of hearing loss at service separation does not foreclose a grant of service connection for subsequently demonstrated hearing loss when a clinically significant threshold shift was shown in service, as in this case.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board finds the evidence just discussed is at least in equipoise as to all elements necessary to establish service connection for bilateral hearing loss.  As such, the appeal with regard to this issue must be granted.  


	B.  Left Elbow

The Veteran seeks entitlement to service connection for a left elbow disability, which he claims is the result of a hyperextension of the left elbow during hand-to-hand combat training during his period of service as a cadet.  The Veteran has reported experiencing pain and numbness from his left elbow to his hand since the in-service injury, but has denied seeking treatment for the condition until the past few years when he obtained as job that required more physical work than his past occupations.

An August 2011 VA examiner determined the Veteran's current reports of pain and numbness in the left upper extremity are the result of carpal tunnel syndrome, after electromyography (EMG) confirmed nerve damage.  Thus, the current disability requirement for service connection has been met.  However, the August 2011 VA examiner explained the Veteran's current disability is not the result of the in-service left elbow injury, after reviewing the Veteran's treatment records and considering the Veteran's lay reports regarding the in-service injury and post-service symptoms.

The August 2011 VA examiner explained x-rays were negative following the initial left elbow injury in February 1972 with normal range of motion within two days of the injury, as documented in service treatment records.  The August 2011 VA examiner also noted a March 1977 orthopedic examination was normal, in which the Veteran was shown to have full range of motion and reflexes in both elbows.  X-rays conducted in conjunction with the August 2011 examination revealed an unremarkable left elbow.  Based on these reports, the August 2011 VA examiner concluded the left elbow sprain noted in service treatment records appears to have resolved without residuals.  The August 2011 VA examiner further concluded a remote elbow sprain as shown in service treatment records and as reported by the Veteran would not be an acceptable etiology for carpal tunnel syndrome.

The Board finds the August 2011 VA examiner's opinion probative with respect to the Veteran's left elbow claim.  The Board acknowledges the Veteran's lay reports of pain and numbness in the left upper extremity in service and after separation from service, which were fully considered by the August 2011 VA examiner.  While the Veteran is competent to report symptomatology such as pain and numbness, he does not possess the requisite skill or training to diagnosis carpal tunnel syndrome or address more complex medical questions such as etiology or causation under the facts of this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  First, the Veteran reports pain and it is clear that the pain could be from any number or conditions and that diagnostic testing was indicated, in the form of an EMG and x-rays, to determine the cause of the pain.  The determination of the cause of the pain is thus not possible without expertise in medical matters.  There has been a considerable period of time since the in-service complaints and the nature of the complaints and subsequent history of the symptoms is such that whether the current symptoms or condition are due to service is not a simple question but rather is a complex medical question.  

The competent medical evidence of record indicates the current findings regarding carpal tunnel syndrome are less likely than not the result of the left elbow injury in-service.  The August 2011 VA examiner specifically noted the injury as reported by the Veteran and documented in service treatment records would not be an acceptable etiology for carpal tunnel syndrome.  This is the most probative evidence of record.  As such, the preponderance of evidence is against the claim.  Thus, the benefit-of-the doubt- doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a left elbow disability is denied.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); 38 C.F.R. § 4.2.

Here, VA provided examinations with respect to the Veteran's service connection claims for the residuals of TBI and an acquired psychiatric disorder, secondary to TBI, in March 2011 and May 2011, respectively.  Both opinions were based upon reports of a single head injury in service in which the Veteran was hit over a head with a stick while practicing karate in September 1973.  During the June 2016 hearing, the Veteran testified he experienced multiple head injuries during service.  There is evidence in service treatment records to support the Veteran's testimony.  An entry from December 1972 indicates the Veteran sustained a head injury that resulted in headaches, nausea and vomiting, although there was no loss of consciousness.  An October 1974 entry indicates the Veteran had double vision after a motorcycle accident.  Thus, the Board finds a new examination is necessary to obtain an opinion that discusses the possibility of multiple head injuries in the context of the Veteran's claims to fulfill the duty to assist.

The Board acknowledges a private psychologist provided a positive nexus opinion in October 2015 regarding the Veteran's secondary service connection claim for an acquired psychiatric disorder.  The Board finds this opinion to be somewhat speculative in nature in that it is based upon TBI residuals that were not confirmed by a neurologist during examination.  Further, the opinion is somewhat factually flawed.  The opinion indicates there were five instances of TBI in service.  One of the instances identified is an "October 8, 1970 intramural football injury that involved his head hitting his knee."  A review of this service treatment record entry clearly indicates the Veteran sustained a knee injury during this incident and not a head injury.  The reference to "head" in the context of the entry refers to the type of hit that was suffered, i.e., "hit head-on over left knee."  All notes related to this injury refer to the left knee with a final diagnosis of mild chondromalacia.  There is no indication the Veteran suffered a head injury during this event, which to some extent erodes the reliability and overall probative value of the October 2015 private opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine whether he has any current residuals of a traumatic brain injury.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, examination and testing, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current residuals of a traumatic brain injury.  The examiner should discuss the Veteran's lay statements regarding any symptoms he has experienced relating to his claimed traumatic brain injuries.  

For any residual of traumatic brain injury found, the examiner should then opine whether it is at least as likely as not (50 percent or greater probability) related to military service, to include an incident in which the Veteran was hit in the head and experienced headaches, nausea, and vomiting in December 1972; an incident in which the Veteran was hit in the head with a karate stick in September 1973 and lost consciousness; and an incident in which the Veteran experienced double vision after a motorcycle accident in October 1974.

All opinions must be accompanied by a rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.
 
2.  Schedule the Veteran for a new examination to obtain an opinion addressing whether he has a current psychiatric disorder that is at least as likely as not (50 percent or greater probability) the result of service, to include, but not limited to, as secondary to traumatic brain injury.

If a previously diagnosed psychiatric disorder is not found currently, the examiner must address whether the previously diagnosed condition has resolved, or whether the prior diagnosis was made in error.

The examination report must include a complete rationale for any opinion provided.  The examiner is specifically asked to address the relevance of the Veteran's psychiatric treatment in service and comment on the concerns raised in the October 2015 private opinion written by B.G.L., Ph.D., regarding advancements in the field of psychiatry and evolution of the Diagnostic and Statistical Manual of Mental Disorders since the Veteran's in-service treatment and diagnoses.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

3.  Readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


